— Order, Supreme court, Bronx County (Alan J. Saks, J.) entered December 3, 1992, which transferred venue from Bronx to Monroe County, unanimously affirmed, without costs.
Defendant’s documentary evidence and the sworn statement of the investigator establish that plaintiff’s residence is Monroe County, where plaintiff has resided throughout the pendency of this action. Plaintiff’s vague hope to return to the Bronx, where she has received mail and has had available lodging, does not establish that she has actually resided in her brother’s home (see, Katz v Siroty, 62 AD2d 1011). Concur— Sullivan, J. P., Rosenberger, Ellerin and Rubin, JJ.